DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
- The amendment filed on November 09, 2020 has been entered.
- Claims 6-8, 10, 12-18, 20-26 and 28-31 are pending.
- Claims 6, 8, 10, 12-16, 18, 20-24 and 28 have been amended.
- Claims 6-8, 10, 12-18, 20-26 and 28-31  are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “avoiding sending a frame to the station in the first BSS  when: the target BSS identifier in the PPDU is the same as the second BSS identifier, the target BSS identifier in the PPDU is different from the first BSS identifier, and a preset condition specifying: a received signal strength indicator is less than an overlapping BSS (OBSS) packet detection level (OBSS PD level) is met (Claims 6, 16 and 24). “The closest prior art found is as follows:
 Xiang et al. (Pub. No. US 2018/0343580 A1)-discloses  if the AP uses the PPDU of the format in 802.11ax to send the trigger frame, after receiving the PPDU including the trigger frame and decodes a physical layer header, an OBSS STA may learn, based on the BSS color information included in the signaling field A in the physical layer preamble, that the PPDU is not a PPDU of a cell in which the STA is located. Therefore, the STA may skip decoding a remaining part of the PPDU (that is, the trigger frame included in a MAC part is not decoded), and the STA does not know a type of the trigger frame included 
Noh et al. (Pub. No. US 2017/0142659 A1)-discloses STA3 receives the trigger frame and the UL trigger-based frame respectively from STA2 and STA1 as OBSS frames. STA3 may determine whether the frames from STA1 and STA2 are inter-BSS (or OBSS) frames based on color information or MAC address information. In assessing whether STA3 can initiate an SR transmission, STA3 determines whether the SR transmission causes any severe interference to STA2 when STA2 receives the UL trigger-based frame. In one or more implementations. STA3 uses two values 1) RSSI.sub.STA2@STA3 and 2) spatial reuse parameter (SRP) to adjust a transmit power at STA3. These values facilitate STA3 for satisfying SR conditions that may avoid signal interference at STA2.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," avoiding sending a frame to the station in the first BSS  when: the target BSS identifier in the PPDU is the same as the second BSS identifier, the target BSS identifier in the PPDU is different from the first BSS identifier, and a preset condition specifying: a received signal strength indicator is less than an overlapping BSS (OBSS) packet detection level (OBSS PD level) is met” (Claims 6, 16 and 24) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472